DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 5/20/2022, has been entered. The previous prior art rejection has been removed and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 5/20/2025, has been entered.  The claim amendments overcome the previous 112(a) rejection of claim 1 and 112(b) rejection of claim 1.

Claim Status
Claims 1-3, 5-17, and 32-34 are pending and being examined and claims 18-31 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the electronic interface is configured to electrically, electrically and optically couple to the cell culture interface” in lines 1-3.  The limitation is unclear as to whether the electronic interface is electrically couple or electrically and optically coupled.  Additionally, the latter limitation is unclear as to how the electronic interface may be both electrically and optically coupled, because the cell culture interface comprises “a plurality of electrical vias”.  For the purpose of prosecution, the examiner interprets that the electronic interface is configured to “electrically couple” to the cell culture interface.
Claim 7 recites the limitation “wherein the first layer and the second layer are substantially the same” in lines 1-2.  The limitation is unclear as to how the first layer and second layer can be the same.  Specifically, the first layer has electrical vias and the second layer is optically transparent, in what way could they be the same?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-9, 13-17, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bellew et al (US 20090074951 A1; hereinafter “Bellew”; already of record) in view of Green (US 3124720 A; hereinafter “Green”).  
Regarding claim 1, Bellew teaches a system (Bellew; para [100]; Fig. 1; sensor assembly 100) comprising: 
an electronic interface (Bellew; para [108, 109, 110]; Fig. 1; electronic component 124)
a substrate (Bellew; para [107]; Fig. 1; a rigid housing 122), where the substrate is coupled to the electronic interface (Bellew; para [108]; Fig. 1; an electronic component 124 is mounted on the rigid housing 122); and 
a cell culture interface (Bellew; para [100-103, 105, 106, 108, 109, 114]; Fig. 1; sensor 106) comprising: 
a first layer (Bellew; para [100, 101, 109]; Fig. 1; cavity 108) comprising a plurality of electrical vias (Bellew; para [28, 96, 101, 109, 114]; Fig. 1; conductive vias…vias 110; examiner notes that Bellew teaches an arrangement of vias as seen in Fig. 1 and that the vias may be conductive), where the vias extends from a first surface of the first layer to a second surface of the first layer (Bellew; para [101]; Fig. 1; The via 106 leads from the cavity 108 formed on the top surface of the sensor 106); 
a second layer (Bellew; para [105, 111, 112]; Fig. 1; sample reservoir 120), where the second layer is optically transparent and is configured to contact a cell culture (Bellew; para [32]; membrane on the first surface enclosing the cavity… membrane can be fabricated out of non-conductive materials such as glass); and 
wherein the plurality of electrical vias are coupled to the electronic interface when the cell culture interface is stacked on the electronic interface (Bellew; para [108, 109]; The electronic component 124 may be any component adapted to receive and/or process signals from the sensor 106… Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124),
where the cell culture interface is configured to relay an energy between a cell and the electronic interface through the plurality of electrical vias (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Bellew does not teach wherein the plurality of electrical vias are removably coupled to the electronic interface.
However, Green teaches an analogous art of an electronic interface (Green; col. 1, line 10; electronic assembly) wherein the plurality of electrical vias (Green; col. 2, line 68; electrical connector) are removably coupled to the electronic interface (Green; col. 1, lines 45-48; The electrical interconnections between modules is via mating electrical connectors so that the modules are detachably coupled to one another).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the plurality of electrical vias taught by Bellew to be removably coupled as taught by Green, because Green teaches that the modules are detachably intercoupled so that if it is necessary to remove a module for maintenance purposes or to effect a change in the electrical circuit (Green; col. 4, lines 73-75).
Note: “When” the cell culture interface is stacked on the electronic interface does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 2, modified Bellew teaches the system of claim 1, wherein the electronic interface is selected from the group consisting of: a pixelated integrated circuit array, a complementary metal-oxide semiconductor microchip, microelectromechanical system, a silicon photonic chip, a charge- couple device, an application specific instruction set processor, an application specific integrated circuit, a complex programmable logic device, a field programmable gate array, a field programmable nanowire interconnect, a field programmable analog array, a field programmable object array, a generic array logic device, a macrocell array, a peripheral module interface, a programmable array logic, a programmable logic array, and a erasable programmable logic device (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124…The gold studs may be shaped to interface an off-the-shelf electronic component, such as an amplifier, to a customized sensor such as a MEMS).  Examiner indicates MEMS is commonly known as a microelectromechanical system.
Regarding claim 5, modified Bellew teaches the system of claim 1, wherein the substrate is removably coupled to the cell culture interface (Bellew; para [48]; The sensor module and the housing assembly may be modular and interchangeable).
Regarding claim 6, modified Bellew teaches the system of claim 1, wherein the electronic interface is configured to electrically, electrically and optically couple to the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 7, modified Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially the same (Bellew; para [40]; sensor module includes a non-conductive frame for the sensor. The nonconductive frame at least partially forms the reservoir…nonconductive frame made of ceramic).
Regarding claim 8, modified Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially different (Bellew; para [40, 102]; the nonconductive frame is formed from an alumina card or other ceramic).  Examiner indicates that the nonconductive frame may be formed of other ceramics, thus the first and second layer may be different ceramic materials.  Additionally, claim 8 may be exceptionally broad in that the layers are just different layers. 
Regarding claim 9, modified Bellew teaches the system of claim 1, wherein the cell culture interface is biocompatible (Bellew; para [105]; sample reservoir 120 may be adapted to hold therein a sample such as liquid or a gel containing materials to be tested).
Regarding claim 13, modified Bellew the system of claim 1, wherein the cell culture interface comprises a third layer, wherein the third layer is an optical filter and wherein the third layer is coupled to the second layer (Bellew; para [112]; The window assembly also includes a window 136 that can be positioned directly above the reservoir 120. The window 136 may be made of several materials including glass).
Regarding claim 14, modified Bellew teaches the system of claim 1, wherein the substrate comprises a polymer or glass (Bellew; para [27]; substrate can comprise glass).
Regarding claim 15, modified Bellew teaches the system of claim 1, wherein the first layer, the second layer, or both the first and the second layer comprise a polymer or glass (Bellew; para [112]; The window assembly also includes a window 136 that can be positioned directly above the reservoir 120. The window 136 may be made of several materials including glass).
Regarding claim 16, modified Bellew teaches the system of claim 1, wherein the cell culture interface further comprises a structured layer and wherein the structured layer is coupled to the second layer (Bellew; para [40, 100]; Fig. 1; holes or cavities formed therein to accommodate components or the reservoir…cavity 108).
Regarding claim 17, modified Bellew teaches the system of claim 16, wherein the structured layer comprises a well, a microchannel, or both a well and a microchannel (Bellew; para [34]; The cavity is preferably 0.1 to 2 microns deep).
Regarding claim 32, modified Bellew teaches a method comprising: 
culturing cells on the cell culture interface of the system (Bellew; para [25, 39]; A sample may be acquired from cell cultures…The reservoir is adapted to retain a sample solution) of claim 1; and 
relaying an energy between the cells and the electronic interface through the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 33, modified Bellew teaches the method of claim 32, wherein the cells are embryonic stem cells, neurons, or cardiac cells (Bellew; para [198]; contractile cells obtained from cardiac muscle).
Regarding claim 34, modified Bellew teaches the method of claim 32, further comprising the step of adding a compound to the cells (Bellew; para [69]; cells in vitro may be contacted with one or more compounds being screened for the ability to cause particular cells in a population to expand (or reduce) in number relative to other cells in the population).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bellew in view of Green, and in further view of Crews et al (US 20060067064 A1; hereinafter “Crews”).
Regarding claim 3, modified Bellew teaches the system of claim 1, with the first layer. 
Bellow does not teach wherein the first layer further comprises optical vias.
However, Crews teaches an analogous art of a circuit substrate (Crews; Abstract) wherein a first layer (Crews; para [19]; Fig. 1; optoelectronic module 32; examiner interprets the top surface as the first layer) further comprises optical vias (Crews; para [20]; Fig. 1; optics connectors 40).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the first layer of modified Bellew to comprise optical vias as taught by Crews, because Crews teaches that the optics connectors 40 assist to secure and optically couple the optical interconnect with the circuit package/electronic interface (Crews; para [20]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellew in view of Green, and in further view of Legallais et al (US 20160084632 A1; hereinafter “Legallais”; already of record).
Regarding claim 10, modified Bellew the system of claim 1, with the cell culture interface.
Modifed Bellew does not teach the cell culture interface further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a cell culture interface (Legallais; para [113, 117, 121, 128]; Fig. 1; microstructured chamber 15) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the cell culture interface of modified Bellew to comprise the alignment structure of Legallais, because Legallais teaches that the connectors may be detachable to be easily dismantled (Legallais; para [152]). 
Regarding claim 11, Bellew the system of claim 10 (the cell culture interface of modified Bellew is modified to comprise an alignment structure as taught by Legallais discussed above in claim 10), with the substrate.
Modified Bellew does not teach the substrate further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a substrate (Legallais; para [133]; Fig. 2a; well 10) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the substrate of modified Bellew to comprise the alignment structure of Legallais, because Legallais teaches that the connectors may be detachable to be easily dismantled (Legallais; para [152]). Regarding claim 12, Bellew the system of claim 10, wherein the cell culture interface is coupled to the substrate via the alignment structures (Legallais; para [133]; direct communication between the well 10 and the chamber 15 via the set of connectors 16).
Regarding claim 12, modified Bellew the system of claim 10, wherein the cell culture interface is coupled to the substrate via the alignment structures (Legallais; para [133]; direct communication between the well 10 and the chamber 15 via the set of connectors 16).

Response to Amendment
	Applicant’s arguments filed, 5/20/202, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  In the applicant’s arguments on pp 6, the applicant argues that Tipgunlakant does not teach “the plurality of electrical vias are removably coupled”.  The examiner withdraws the previous prior art rejection and a new prior art rejection is applied to address the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798